Citation Nr: 1829269	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  16-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (back). 

2.  Entitlement to service connection for a cervical spine disorder (neck). 

3.  Entitlement to service connection for chronic bronchitis. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, May 2015, and October 2016  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

With regard to the characterization of the Veteran's service connection claim for a lumbar spine disorder as reflected on the title page of this decision, the Board observes that the RO originally denied service connection for back pain in a rating decision issued in January 2002.  Thereafter, in December 2014, the Veteran's military personnel records were associated with the record.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. §  3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. §  3.156(c)(1)(i).  Here, as the newly received service record addresses the Veteran's occupation during his military service, which he alleges led to his in-service injuries that resulted in his current lumbar spine disorder, the Board finds that 38 C.F.R. §  3.156(c) is applicable and his original claim is reviewed on a de novo basis.  Consequently, it has been characterized as shown on the title page of this decision.

The Board observes that additional evidence has been received since the issuance of the March 2016 statement of the case (SOC)s and September 2017 SOC.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence; however the Board finds that such is either duplicative of the evidence previously considered or irrelevant to the issues of entitlement to service connection for a cervical spine disorder, chronic bronchitis, and COPD.  38 C.F.R. § 20.1304(c) (2017).  In this regard, the newly received records only document ongoing treatment for the Veteran's above disorders, with complaints similar to those previously of record and considered by the AOJ; as well as, diagnoses of degenerative joint disease of the cervical spine, chronic bronchitis, and COPD, which were already documented in the record and considered by the AOJ.  Therefore, the Board finds no prejudice to him in proceeding with decisions at this time.  Moreover, to the extent that such records address the Veteran's lumbar spine disorder, the Board is herein remanding such claim.  Consequently, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

2.  Chronic bronchitis is not shown to be causally or etiologically related to any disease, injury, or incident during service. 

3.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).

2.  The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for service connection for COPD have not been met.  38 U.S.C.      §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedures Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section1, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."  

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Cervical Spine Disorder

In March 2012 and August 2015 written correspondences, the Veteran reported that he injured his cervical spine while in service.  Specifically, he indicated that in May 1965, more than 52 years ago, he was sent to get supplies and the flood hatch slipped and struck him in the forehead, which caused the back of his head to hit the hatch opening.  He further indicated that he went to sick bay and the ship's chief corpsman had to place sutures in the frontal area of his head and the occipital area of his skull.  Here, the Veteran noted that such incident resulted in residuals of head trauma and his current cervical spine disorder.  

The Veteran's service treatment records (STRs), which include his August 1961 and March 1981 Reports of Medical Examination that were completed at the time of enlistment and separation, respectively, reflect that his spine was normal upon evaluation.  The accompanying Reports of Medical History contain the Veteran's report that he never had, and was not currently, experiencing swollen or painful joints.  His STRs did reflect that in May 1965, the Veteran sustained a laceration to his right occipital area and a contusion to his left frontal area due to a hatch striking him; however, there is no indication of a cervical spine injury.  The remainder of the STRs were negative for any complaints, treatment, or findings referable to the cervical spine.  

Post-service treatment records reflect an assessment of neck pain, and low back pain with left leg neuropathy in March 2005.  An April 2005 VA treatment record indicates an impression of moderate marked arthritic changes in the cervical spine; mild degenerative changes in the thoracic spine; and prominent degenerative changes at L5-S1 and L4.   A June 2005 VA treatment record a notes an assessment of degenerative joint disease in June 2005.  An April 2012 private treatment record reflects an impression of degenerative disc disease, C5-6 following an X-ray of the Veteran's cervical spine.  Such record further reflects an impression of a normal plain X-ray examination of the thoracic spine; and an impression of 7-mm anterolisthesis at L4-5 secondary to facet arthrosis following an X-ray of the Veteran's lumbar spine.  An April 2014 private treatment record indicates an assessment of spinal stenosis.  An additional April 2014 private treatment record notes an assessment of cervical and lumbar sprain.  Furthermore, an April 2014 private treatment notes an assessment of neck pain/cervicalgia.   Private treatment records dated in June 2014; July 2014; May 2015; and June 2015 reveal the Veteran's complaint of neck pain; and assessments of degenerative disc disease of the cervical, thoracic, and lumbar spines.  An additional June 2014 private treatment record reflects diagnoses of cervical spondylosis without myelopathy; radiculopathy; facet hypertrophy; and degenerative disc disease.  Such record further reflects that the Veteran underwent a facet and nerve blocks procedure.  

The Board acknowledges that the Veteran was not afforded a VA examination with respect to his claim.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that a VA examination is not necessary.  In this regard, the Veteran has claimed that his cervical spine disorder was incurred during his period of active service.  However, the Board finds that the evidence of record does not competently and credibly establish that the Veteran injured his cervical spine during service.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In this regard, the only evidence of record linking the Veteran's cervical spine disorder to his service are his own statements as to injuring his cervical spine during service nearly a half-century ago.  A lay witness, such as the Veteran, is competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469, 70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran is credible to describe current symptoms such as neck pain.  As to the etiology of his degenerative joint/disc disease of the cervical spine, the Board finds that such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to the more complex questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact a neck injury may have on such a diagnosis.  Thus, the Board accords the Veteran's statements regarding the etiology of his cervical spine disorder to have little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown. 7 Vet. App. 134, 137 (1994). 

In adjudicating the claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has provided a statement as to his cervical spine injury during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statement to lack credibility as it is inconsistent with the other evidence of record and was made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Board notes that there is no record of treatment for neck pain in the Veteran's STRs, nor is there any indication that his cervical spine was injured in May 1965 when he sustained a laceration to his right occipital area and a contusion to his left frontal area due to a hatch striking him as he has alleged.  

Significantly, his STRs rather reflect various complaints of and treatment for his lumbar spine between January 1967 to January 1977, which he has indicated was injured in the same in-service incident.  Logically, if he sustained a cervical spine injury during such in-service incident, his complaints and follow-up treatment in that respect would have been noted in his STRs.  Here, the Veteran's in-service complaints were made many years prior to the filing of the instant claim for service connection, and are highly probative as they are contemporaneous with the time in question and made for purposes of obtaining medical care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Additionally, the Veteran did not report that he injured his cervical spine during the same in-service injury referable to his lumbar spine until he filed a claim for VA benefits in March 2012.  Therefore, the Board finds the Veteran's statements regarding an in-service neck injury to not be accurate and, therefore, are accorded limited probative weight.  

The Board notes that the Veteran has indicated that his neck had been constantly bothering him since his discharge from service.  However, his STRs are negative for arthritis or degenerative changes.  Moreover, the Veteran's  medical record reveals that he was not noted to have moderate marked arthritic changes in his cervical spine until April 2005; approximately 24 years after discharge from service.  Finally, there is no competent evidence relating his complaints of neck pain to a diagnosis of arthritis within his first post-service year.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the Veteran's cervical spine disorder is not related to service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for a cervical spine disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Chronic Bronchitis and COPD

With respect to the Veteran's claims for service connection for chronic bronchitis and COPD , the Board acknowledges that he contends such disorders are related to his alleged in-service exposure to asbestos.  Specifically, in an October 2017 written correspondence, and through his representative in a October 2017 appellant's brief, the Veteran reported that the initial exposure to toxins that damaged his lungs was during his service while in the Navy.  He further reported that he could actually see the asbestos that was used to cover the pipes fall off; and that he would wake up with his nostrils full of fibers from such.  

In this case, the Veteran's military occupational skill of mess management specialist is listed as a specialty associated with a minimal probability of in-service asbestos exposure and he served in the Navy.  Id. at IV.ii.1.I.3.d.  Furthermore, the Board notes that the Veteran's military personnel records reveal that he served aboard the USS Savage when asbestos was commonly used; and as noted above, the Veteran has reported that he witnessed the asbestos that was used to cover the pipes aboard such ship.  Thus, the Board finds that the Veteran's exposure to asbestos cannot be ruled out.  

The Veteran's STRs reveal that his August 1961and March 1981 Reports of Medical Examination reveal that a clinical lungs, chest, and sinuses evaluations were normal.  On the Veteran's August 1961 and March 1981 Reports of Medical History, he checked "no" to shortness of breath and asthma.  Additionally, an August 1965 STR indicates an impression of acute pharyngitis.  A STR that appears to be dated in February 1979 notes an assessment of sinusitis.  A January 1980 STR reports the Veteran's complaint of chest congestion; and an assessment of acute bronchitis.  A February 1980 STR reflects an assessment of pneumonia with probable mycoplasma.  A November 1970 STR reveals an impression of sinusitis.  A February 1981 STR indicates the Veteran's complaint of cold symptoms for approximately 4-5 days; and an assessment of viral syndrome and bronchitis.  The following day, an impression of bronchitis resolving was noted.   Furthermore, an August 1976 STR reveals that the Veteran's complaint of a sore throat; and an assessment of pharyngitis.  A November 1976 STR notes the Veteran's complaint of a cough and cold for the past five days; and an assessment of pharyngitis/sinusitis.  

A September 2001 VA treatment record reveals an assessment of bronchitis.  Such record further reveals that the physician encouraged the Veteran to stop smoking, which he did not want to do at the time.  Here, the Veteran reported that he smoked two packs of cigarettes per day.  VA treatment records dated in January and July 2007 note an assessment of acute bronchitis.  A February 2012 private treatment record shows that the Veteran had evidence of carotid artery occlusive disease.  VA treatment records dated in April 2009 and September 2012 report an assessment of URI/acute bronchitis.  VA treatment records dated in May 2009; January and December 2010; June 2011; August 2012; August 2013; August 2014; September 2016; and September 2017 indicate an assessment of COPD.  

In May 2016, the Veteran submitted a private Respiratory Conditions Disability Benefits Questionnaire (DBQ) by Dr. R.S.  In this regard, Dr. R.S. noted diagnoses of chronic bronchitis and COPD; however, he did not provide an etiology opinion.  

Thereafter, in September 2016, the AOJ received results from a DBQ regarding the Veteran's respiratory disorders.  The examiner noted that the Veteran had a current diagnosis of COPD; and that the Veteran had smoked two packs of cigarettes per day for 49 years.  In this regard, the examiner opined that the Veteran's respiratory disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, he reported that there was no absolute known exposure to lung toxins other than 49 years of smoking, and there was nothing noted in the medical records that would relate the Veteran's current issues to his military service.  

As an initial matter, the Board notes that the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations.  As such, he is not entitled to presumptive service connection, to include on the basis of continuity of symptomatology, for his claimed respiratory disorders.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  Asbestosis has not been indicated. 

Furthermore, with respect to the Veteran's statement that he experienced symptoms of chronic bronchitis and COPD while in service and such has continued to the present time, the Board finds that such is inconsistent with the contemporaneous evidence of record and was made in connection with his claim for VA benefits.  Therefore, they are considered to be not accurate.  In weighing statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra. 

In this regard, clinical evaluations and physical examinations performed in August 1961 and March 1981 were normal.  Furthermore, the medical records contained in the claims file fail to reveal any reference to a respiratory disorder, to include the Veteran's self-report, until September 2001.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   

Still, as noted above, the record establishes a minimal probability that the Veteran was exposed to asbestos during his service aboard the USS Savage.  However, the weight of the probative evidence in this case indicates that the Veteran's respiratory disorders are less likely than not related to such in-service exposure.  

Beyond this, the Board can not ignore what appears to be a nearly half-century history of smoking. 

In this regard, the Board finds that the examiner's opinion rendered in September 2016 is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a detailed rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record; and there is no indication of any specific asbestos exposure in the medical record.  

The Board further notes that the Veteran has contended that his chronic bronchitis and COPD are related to his service, to include his in-service exposure to asbestos.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the potential relationship between chronic bronchitis and COPD, and any instance of his service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, while the Veteran is competent to describe his current manifestations of his chronic bronchitis and COPD as well as his history of claimed symptoms and treatment for such disorders, the Board accords such statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of chronic bronchitis and COPD requires the administration and interpretation of respiratory testing, and determining the etiology of such requires knowledge of the respiratory systems, respectively.  There is no indication that the Veteran possesses the requisite medical knowledge regarding such matters.  Therefore, the Board affords the Veteran's statements as to the etiology of his chronic bronchitis and COPD no probative weight.

Therefore, based on the foregoing, the Board finds that the Veteran's chronic bronchitis and COPD are not shown to be causally or etiologically related to any disease, injury, or incident during service.  As such, service connection for such disorders are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for chronic bronchitis and COPD, that doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a cervical spine disorder is denied. 

Service connection for chronic bronchitis is denied. 

Service connection for COPD is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In written correspondences throughout the appeal period, the Veteran reported that he injured his lumbar spine while in service.  Specifically, he indicated that in 1962, while serving aboard the USS Charles Berry, he was sent down to the storeroom for food supply, and when he opened the hatch and retrieved the item he was searching for, the hatch pin came loose and fell and hit him on the back of his head.  As a result, he fell down a ladder and landed on his back.  Additionally, the Veteran further indicated that in 1964, while serving aboard the USS Savage, he was sent down to the freezer to get a case of frozen meat, and at the same time, the ship took a roll which led to ten cases of meat (weighing approximately 550 pounds) pinning him to a wall and hurting his back.   The Veteran noted that he went to see a doctor in 1967 with respect to his back problems; and that X-rays were taken, but nothing was done to relieve his pain.  Thus, the Veteran contended that service connection for a lumbar spine disorder was warranted.

The Veteran's service treatment records (STRs), which include his August 1961 and March 1981 Reports of Medical Examination that were completed at the time of enlistment and separation, respectively, reflect that his spine was normal upon evaluation.  The accompanying Reports of Medical History contain the Veteran's report that he never had, and was not currently, experiencing swollen or painful joints, or recurrent back pain.  However, his STRs did reflect that in May 1965, the Veteran sustained a laceration to his right occipital area and a contusion to his left frontal area due to a hatch striking him.  A January 1967 STR reports the Veteran's complaints of back pain.  A May 1967 STR reveals the Veteran's report that he felt he strained his back; and that the pain was in his lumbar area after working all day and riding in cars.  A July 1967 STR notes that the Veteran had a back problem; and that he reported an ache in his lumbar area.  An impression of lumbar strain was indicated.  An additional July 1967 STR further notes the Veteran's report that he had been having problems with back pain that was so bad that he could not stand straight.  Such record indicated an impression of chronic mild lumbosacral spine strain.  Furthermore, an August 1967 STR reflects the Veteran's complaint of chronic difficulty with lumbar back pain.  An additional August 1967 STR reflects the Veteran's complaint of chronic low back pain; and upon examination, an impression of chronic low back strain was noted.   A September 1967 STR indicates the Veteran's complaints of back pain that was almost always present.  A  January 1977 STR notes that the Veteran had lumbar back pain.  

The Veteran's military personnel records confirm that he was in charge of the crew's galley, which he alleges led to his in-service injuries that resulted in his current lumbar spine disorder.  Specifically, a December 1977 military personnel record indicates that the Veteran was responsible for menu preparation, meal preparation, and service.  

As noted previously, post-service treatment records reflect an assessment of neck pain, and low back pain with left leg neuropathy in March 2005.  An April 2005 VA treatment record indicates an impression of moderate marked arthritic changes in the cervical spine; mild degenerative changes in the thoracic spine; and prominent degenerative changes at L5-S1 and L4.   A June 2005 VA treatment record a notes an assessment of degenerative joint disease in June 2005.  An April 2012 private treatment record reflects an impression of degenerative disc disease, C5-6 following an X-ray of the Veteran's cervical spine.  Such record further reflects an impression of a normal plain X-ray examination of the thoracic spine; and an impression of 7-mm anterolisthesis at L4-5 secondary to facet arthrosis following an X-ray of the Veteran's lumbar spine.  An April 2014 private treatment record indicates an assessment of spinal stenosis.  An additional April 2014 private treatment record notes an assessment of cervical and lumbar sprain.  Furthermore, an April 2014 private treatment notes an assessment of neck pain/cervicalgia.   Private treatment records dated in June 2014; July 2014; May 2015; and June 2015 reveal the Veteran's complaint of neck pain; and assessments of degenerative disc disease of the cervical, thoracic, and lumbar spines.  An additional June 2014 private treatment record reflects diagnoses of cervical spondylosis without myelopathy; radiculopathy; facet hypertrophy; and degenerative disc disease.  Such record further reflects that the Veteran underwent a facet and nerve blocks procedure.  

The Veteran was afforded a VA examination in May 2015.  At this time, he reported that, while in service in approximately 1963, he was getting a case of meat out of the freezer and a load of meat that was stacked to his shoulder height fell over on him.  He further reported that as a result, he got a disc in his back; and that he did not go to sick call.  He denied a failure to perform his duties while in service or re-assignment of his duties due to any back problems while in service.  He further denied workers' compensation injury to his low back; missed work due to lower back pain; medical workup for his lower back pain after separation to the present; loss of bowel/bladder function; radiation of lower back pain into either lower extremity; trauma to his low back; a history of back surgery; ER visits due to his low back; and referral to a spine surgeon or neurosurgeon due to his low back.  The Veteran noted that he experienced low back discomfort at night when he was sleeping.  

Following an interview with the Veteran, a review of the record, and a physical examination, the May 2015 VA examiner reported a diagnosis of degenerative joint disease of the lumbar spine since May 2015.  Here, the examiner ultimately opined that the Veteran's lumbar disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that the longitudinal medical evidence provided and reviewed did not support a back condition prior to or during the Veteran's active military service.  

The examiner further indicated that the Veteran's August 1961, August 1971, and March 1981 Reports of Medical Examination indicated that his spine was normal and the comment sections were silent for any back issue; that the Veteran's March 1981 Report of Medical History indicated that the Veteran had reported "I feel great;" that a June 2001 treatment record (20 years after service separation) was silent for any back complaint, and the Veteran did not report any history of a chronic back condition/diagnosis; and that the Veteran's STRs were silent for a chronic, disabling back condition/diagnosis. 

However, the non-documentation of in-service chronic diagnoses referable to the Veteran's back as described by the May 2015 VA examiner is not consistent with the evidence of record.  Specifically, she reported that the Veteran's STRs were silent for a chronic, disabling back condition/diagnosis.  To the contrary, the record includes a July 1967 STR which noted an impression of chronic mild lumbosacral spine strain.  Furthermore, an August 1967 STR noted an impression of chronic low back strain.  Therefore, the direct service connection opinion appears to be based on an incomplete factual history and a new opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who offered the May 2015 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

Is it at least as likely as not that the Veteran's lumbar spine disorder is related to his active service, manifested within one year of separation from service (i.e., April 1982), or is otherwise related to service, to include on the basis of continuity of symptomatology?

In rendering such opinion, the examiner should consider, and discuss the July 1967 STR which noted an impression of chronic mild lumbosacral spine strain and the August 1967 STR which noted an impression of chronic low back strain (as described above). 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


